 

Exhibit 10.1 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 10,
2013 , is by and between KENDALL SPENCER (“Executive”), THE JACKSONVILLE BANK
(the “Bank”) and the Bank's parent corporation JACKSONVILLE BANCORP, INC. (the
“Company”).

 

Preliminary Statement. The Bank desires to employ Executive as its Chief
Executive Officer, and the Company desires to employ Executive as its President
and Chief Executive Officer, in each case subject to any required regulatory
approvals, and Executive desires to serve in such positions. The Bank and the
Company desire to enter into this Agreement to set forth the terms of
Executive’s employment, and Executive desires to enter into this Agreement and
to devote his full time business efforts to the Bank and the Company.

 

Therefore, the parties agree as follows:

 

1.                  Employment.

 

(a)                Bank. The Bank shall employ Executive as Chief Executive
Officer of the Bank with the duties, responsibilities and powers of such office
as provided in the Bank's bylaws, as assigned to him from time to time and as
customarily associated with such office and/or assigned to him by the Board of
Directors of the Bank, and Executive shall serve the Bank in such capacity
during the term of this Agreement.

 

(b)               Company. The Company shall employ Executive as President and
Chief Executive Officer of the Company with the duties, responsibilities and
powers of such office as assigned to him from time to time and as customarily
associated with such offices and/or as assigned to him by the Board of Directors
of the Company, and Executive shall serve the Company in such capacities during
the term of this Agreement. Executive acknowledges and agrees that he shall not
receive any separate compensation for his service to the Company.

 

(c)                Executive, the Bank and the Company have applied for all
necessary regulatory approvals for Executive's service under Sections 1(a) and
1(b) above. Executive hereby acknowledges and agrees that if the Bank and
Company do not obtain all such regulatory approvals, this Agreement shall be
null and void and of no further force and effect.

 

(d)               Executive represents, warrants and covenants to the Bank and
the Company that this Agreement and his performance of services hereunder does
not breach or conflict with any other agreements or instruments to which
Executive is a party or may be bound, and that he shall faithfully and
diligently discharge his duties and responsibilities under this Agreement, and
shall use his best efforts to implement the policies established by the Board of
Directors of each of the Bank and the Company.

 

(e)                During the term of this Agreement, Executive shall devote his
full and exclusive business time, attention, energy and skills to the business
of the Bank and the Company, to the promotion of the interests of the Bank and
the Company and to the fulfillment of Executive's obligations hereunder;
provided, however, that Executive shall be permitted to complete all obligations
to his clients and customers related to his prior employment to the extent that
such obligations exist on the date hereof.

 



1

 

 

2.                  Term. The initial term of this Agreement shall be one (1)
year from the date hereof, unless sooner terminated as provided herein. This
Agreement shall automatically be extended for a rolling one (1) year term on the
last day of the initial term and on each calendar day thereafter, unless
terminated by any party as provided herein or by delivery of written notice of
non-renewal no less than ninety (90) days prior to the end of the initial term
hereof or any subsequent renewal term.

 

3.                  Compensation and Benefits.

 

(a)                The Bank shall pay or provide to Executive the following
compensation for his service hereunder:

 

(i)                 A base salary of $258,000 per year, paid in equal
installments in accordance with the Bank's standard payroll practices, reduced
by deductions and withholdings for federal, state and local income taxes, Social
Security taxes and other deductions (collectively, “Deductions and
Withholdings”) required by applicable laws (the “Base Salary”), which Base.
Salary may be increased from time to time by and at the sole discretion of the
Company's Board of Directors (or a committee thereof).

 

(ii)               For each fiscal year during the term of this Agreement, an
annual bonus (the “Annual Bonus”) in the sole discretion of the Company's Board
of Directors (or committee thereof), payable no later than the 15th day of the
third month after the end of the Bank's fiscal year to which the Annual Bonus
relates, and subject to applicable Deductions and Withholdings.

 

(iii)             The option to purchase up to 30,000 shares of the Company’s
common stock (the “Common Stock”), at an exercise price per share equal to the
“fair market value” (as defined in the Internal Revenue Services’ regulations
promulgated pursuant to Internal Revenue Code Section 409A) as of the date
hereof, which is set at $__________ per share, and otherwise pursuant and
subject to the terms and conditions of that certain incentive Stock Option
Agreement (the “Plan”), dated ___________________, 2013, by and between
Executive and the Company (the “Equity Award”). The Equity Award shall also be
subject to any required (i) regulatory approvals or regulatory restrictions
imposed by federal or state banking laws, and (ii) shareholder approvals
(including the approval of an amendment to the Plan to, among other things, add
a number of shares available for issuance under the Plan sufficient to grant the
Equity Award). The Equity Award shall vest 33.33% upon the first anniversary of
the date hereof; 33.33% upon the second anniversary of the date hereof; and
33.34% upon the third anniversary of such closing; provided, however, that any
unvested portion of the Equity Award as of the date of a Change in Control (as
defined below) shall be immediately vested.

 

(iv)             An automobile expense reimbursement of $1,000 per month, paid
on the first day of each calendar month and prorated for any partial calendar
month.

 

(v)               Reimbursement for authorized expenses, including without
limitation up to $200 per calendar month for social club fees and dues (prorated
for any partial calendar month), in each case evidenced by an itemized account
of such expenses timely submitted by Executive to the Bank and otherwise in
accordance with the Bank's established policies, paid within thirty (30)
calendar days following the date on which Executive incurs the expenses, but, in
each case, no later than December 31 of the year following the year in which
Executive incurs the related expenses; provided that in no event shall the
reimbursements or in-kind benefits to be provided by the Company or the Bank in
one taxable year affect the amount of reimbursements or in-kind benefits to be
provided in any other taxable year, nor shall Executive's right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing, all reimbursements relating to the Additional
Delayed Payments (as defined in Section 9) shall be made on the Permissible
Payment Date (as defined in Section 9).

 



2

 

 

(vi)             Twenty-five (25) days of paid vacation time each calendar year,
prorated for any partial calendar year, subject to the Bank's policy as it may
be revised from time to time. Any unused vacation time as of the December 31st
of the applicable calendar year shall lapse.

 

(vii)           Participation in all medical and health care benefit plans
through health insurance, corporate funds, medical reimbursement plans or other
plans, if any, provided, or to be provided, by the Bank for its employees
(“Benefit Plans”).

 

(b)               The above-stated terms of compensation shall not be deemed
exclusive or prevent Executive from receiving any other compensation, including,
without limitation, bonuses provided by the Bank and/or the Company. Executive
shall be entitled to participate in all current and future employee benefit
plans and arrangements in which the executive officers of the Company or the
Bank are permitted to participate. Executive acknowledges and agrees that the
Company does not separately compensate its officers who are also officers of the
Bank and that no compensation or other benefits will be payable by the Company
hereunder.

 

(c)                The payment of any Annual Bonus shall be in the sole and
absolute discretion of the Board of Directors of the Company and shall be
subject to any approvals or non-objections required by any regulator of the
Company or the Bank. It is understood by the parties that it is contemplated
that Executive will not be eligible to receive any such Annual Bonus or other
short-term incentive compensation while the Company or the Bank is subject to
restrictions imposed by any written agreements with any bank regulatory
authority, or otherwise restricted under applicable law.

 

(d)               Executive agrees to repay any compensation previously paid or
otherwise made available to him that is subject to recovery under any applicable
governmental, regulatory, or self-regulatory authority, including Nasdaq or any
other applicable securities exchange or market where the Company’s securities
are then traded (each a “Governmental Authority”), where such compensation was
in excess of what should have been paid or made available because a Governmental
Authority has determined that the amount was inconsistent with any applicable
law, order or other requirements of such Governmental Authority. Executive
agrees to return promptly any such compensation identified by the Company or the
Bank. If Executive fails to return such compensation promptly, Executive agrees
that the amount of such compensation may be deducted from any and all other
amounts owed by the Bank to Executive. Executive acknowledges that the Company
or the Bank may take appropriate disciplinary action (up to, and including,
termination of employment) if Executive fails to return such incentive
compensation. The provisions of this Section 3(d) shall be modified to the
extent, and remain in effect for the period, required by applicable law.

 



3

 

 

4.                  Termination. Executives' employment under this Agreement
shall terminate, upon the occurrence of any of the following events or
circumstances, effective upon the date specified by the terminating party (the
“Termination Date”):

 

(a)                Death or Permanent Disability. Upon Executive's death or upon
written notice from the Bank or the Company to Executive, or from Executive to
the Bank, in the event Executive becomes “permanently disabled”. For purposes of
this Agreement, Executive shall be deemed “'permanently disabled” if he has been
disabled by bodily or mental illness, disease, or injury, to the extent that, in
the opinion of the Board of Directors of the Bank, he is materially prevented
from performing the duties of his employment hereunder, and provided further
that such disability has continued substantially for six (6) months. If
requested by the Bank, Executive shall submit to an examination by a physician
selected by the Bank for the purpose of determining or confirming the existence
or extent of any disability. Upon Executive’s death or his becoming permanently
disabled, the Bank shall make the payments provided by Section 5, below;

 

(b)               Termination for Cause by the Bank or the Company. Upon written
notice from the Bank or the Company to Executive for "cause." For purposes of
this Section 4(b), “cause” shall include (i) a willful and continued failure by
Executive to perform his duties as provided herein (other than as a result of a
permanent disability) (ii) a breach by Executive of his duties hereunder or his
fiduciary duties of loyalty, care or good faith to the Bank or the Company;
(iii) a violation by Executive of any provision of this Agreement; (iv) a
conviction or the entering of a plea of nolo contendere or similar plea by
Executive for any felony or any crime involving fraud, dishonesty or a breach of
trust; (v) a breach of the Company's Code of Ethics, (vi) commission by
Executive of a willful or negligent act which causes material harm to the Bank
or the Company; (vii) alcoholism or other form of drug or other addiction;
(viii) any violation of laws or regulations such that Executive ceases to be
eligible to serve as an executive officer of a depository institution or a
depository institution holding company; or (ix) Executive becomes ineligible to
be bonded at costs consistent with the Bank's and/or the Company's other
executive officers. Any notice of termination of Executive's employment with the
Bank for cause shall set forth, in reasonable detail, the facts and
circumstances claimed to provide the basis for termination of his employment
under the provisions contained herein. Upon Executive’s termination for “cause”
pursuant to this Section 4(b), the Bank shall pay to Executive all accrued and
unpaid Base Salary and any other compensation to which Executive is entitled
pursuant to Section 3 above, through the Termination Date. The Bank shall have
no further obligations to Executive following the Termination Date of any
termination pursuant to this Section 4(b);

 

(c)                Termination for Good Cause by Executive. Upon written notice
from Executive to the Bank and the Company for “good cause.” For purposes of
this Section 4(c), “good cause” shall include (i) a “Change in Control” as
defined in Section 5 if such Change in Control results in a change in
Executive’s position or duties within one year following the effective date of
such Change in Control, (ii) the Bank's and/or the Company's failure to comply
with any material provision of this Agreement, provided that the Bank or the
Company, as the case may be, shall have thirty (30) days from the receipt of
such notice to cure any such failure under this Agreement, and upon the cure of
such failure, Executive shall have no right to terminate his employment under
the provisions of this Section 4(c), (iii) a change in location of the Bank
outside of the Jacksonville, Florida Metropolitan Statistical Area, whether as a
result of a Change in Control or otherwise, or (iv) in the event that Executive
is not elected Chief Executive Officer of the Bank or President and Chief
Executive Officer of the Company, other than as a result of termination for
cause pursuant to Section 4(b), or regulatory action or request, with
substantially all the duties and powers which are customarily associated with
such offices, or in the event the duties and powers assigned to Executive by the
Board of Directors are reduced to substantially less than the duties and powers
which are customarily associated with such offices (whether in connection with a
Change in Control (as defined herein) or otherwise); provided, however that the
Bank or the Company, as applicable, shall have thirty (30) days from the receipt
of written notice from Executive under this Section 4(c) to cure any such
failure under this Agreement, and upon the cure of such failure, Executive shall
have no right to terminate his employment under this Section 4(c). Any notice of
termination of Executive's employment with the Bank or the Company under this
Section 4(c) shall set forth, in reasonable detail, the facts and circumstances
claimed to provide the basis for termination of his employment under the
provisions contained herein. Upon Executive’s termination pursuant to this
Section 4(c), the Bank shall make the payments provided by Section 5, below;
provided, however that if the Executive terminates his employment hereunder by
alleging a breach of this Agreement by the Bank and/or the Company pursuant to
this Section 4(c) and it is ultimately determined that no reasonable basis
existed for such termination, then the Executive shall receive all accrued and
unpaid Base Salary and any other compensation to which Executive is entitled
pursuant to Section 3 above, through the Termination Date, but shall not be
entitled to payment of any additional amounts set forth in Section 5 below; and

 



4

 

 

(d)               Without Cause. Upon thirty (30) days’ written notice by
Executive to the Company and the Bank or upon thirty (30) days’ written notice
from the Bank or the Company to Executive, of the termination of Executive’s
employment hereunder. Upon Executive’s termination of his employment pursuant to
this Section 4(d), the Bank shall pay to Executive all accrued and unpaid Base
Salary and any other compensation to which Executive is entitled pursuant to
Section 3 above through the Termination Date. Upon Executive’s termination by
the Bank or the Company pursuant to this Section 4(d), the Bank shall make the
payments provided by Section 5, below.

 

(e)                Expiration of Term. Upon the expiration of the initial or any
subsequent term of this Agreement following the Banks’s or Executive’s notice of
non-renewal as set forth in Section 2. Upon Executive’s termination of his
employment,for other than good cause, pursuant to this Section 4(e), Executive
shall receive all accrued and unpaid Base Salary and any other compensation to
which Executive is entitled pursuant to Section 3 above, but shall not be
entitled to payment of any additional amounts set forth in Section 5 below. Upon
Executive’s termination by the Bank or the Company pursuant to this Section
4(e), or upon Executive’s resignation for good cause or due to a reduction in
position following a change in control, Executive shall receive all accrued and
unpaid Base Salary and any other compensation to which Executive is entitled
pursuant to Section 3 above, together with the additional amount set forth in
Section 5 below.

 



5

 

 

If Executive is a member of the Board of Directors of either the Company or the
Bank and Executive's employment is terminated pursuant to this Section 4,
Executive shall immediately resign from his position(s) on the Board(s) of
Directors, effective as of the Termination Date.

 

5.                  Compensation and Benefits Payable Upon Termination.

 

(a)                Payment Upon Termination.

 

(i)                 Termination by the Bank or the Company Without Cause. Upon
Executive’s termination by the Bank or the Company for any reason other than
“cause” pursuant to Section 4(b), including termination as a result of
Executive’s death or a permanent disability pursuant to Section 4(a),
termination by the Bank or the Company without cause pursuant to Section 4(d),
or termination by the Bank or the Company upon the expiration of the term
pursuant to Section 4(e), then Bank (or its successor) shall continue to pay to
Executive or his estate or beneficiaries, his Base Salary, in equal installments
in accordance with the Bank's standard payroll practices (and reduced for any
applicable Withholdings and Deductions), for a period of one (1) year following
the Termination Date, and any unvested portion of the Equity Award as of the
Termination Date shall be immediately vested.

 

(ii)               Termination by Executive for Good Cause. If Executive's
employment is terminated by Executive for “good cause” pursuant to Section 4(c)
other than as a result of a “Change in Control,” but including a termination by
Executive as a result of a change in Executive’s position or duties other than
following a Change in Control, the Bank (or its successor) shall continue to pay
to Executive, his Base Salary, in equal installments in accordance with the
Bank's standard payroll practices, for a period of two (2) calendar months
following the Termination Date, and any unvested portion of the Equity Award as
of the Termination Date shall be immediately vested.

 

(iii)             Termination by Executive for a Change in Control. If
Executive's employment is terminated by Executive for “good cause” pursuant to
Section 4(c) as a result of a “Change in Control” that results in a change in
Executive’s position or duties within one year following the effective date of
such Change in Control, the Bank (or its successor) shall continue to pay to
Executive, his Base Salary, in equal installments in accordance with the Bank's
standard payroll practices, for a period of two (2) years following the
Termination Date, and any unvested portion of the Equity Award as of the
Termination Date shall be immediately vested[; provided, however that Executive
agrees to a Termination Date of up to twelve (12) months following notice of
Executive’s termination and shall provide transition services during such
period]. As used herein, a “Change in Control” shall be deemed to have occurred
if:

 

(1)               any “person” or “group” (as such terms are used and defined in
the Securities Exchange Act of 1934, as amended (the “1934 Act”), Sections
3(a)(9) 13(d) and 14(d)) is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company's then outstanding securities eligible to vote for the election of the
Board (the “Company Voting Securities”). As used in this Agreement, any person
or group who is, on the date hereof, the beneficial owner of twenty five percent
(25%) or more of the outstanding Company Voting Securities is a “Controlling
Person,” and any person or group that is, as of the date of determination,
“controlled” for purposes of the Bank Holding Company Act of 1956, by a person
or group is a “Controlled Person.” Notwithstanding the foregoing, the following
events shall not be deemed to be a Change in Control: (A) any acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding and thereby results in any person or group (other
than a Controlling Person or a Controlled Person) beneficially owning
twenty-five percent (25%) or more of the outstanding Company Voting Securities,
(B) an acquisition of Company Voting Securities by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any parent or
subsidiary thereof, (C) an acquisition of Company Voting Securities by an
underwriter temporarily holding such Company Voting Securities pursuant to an
offering of such securities, or (D) an acquisition of Company Voting Securities
and/or securities convertible into or exchangeable for Company Voting Securities
pursuant to the Stock Purchase Agreement dated as of August 22, 2012 (as amended
and/or restated, the “Stock Purchase Agreement”), by and among the Company and
CapGen Capital Group IV LP, a Delaware limited partnership (“CapGen”), and each
of the respective investors other than CapGen named on the signature pages to
the Stock Purchase Agreement;

 



6

 

 

(2)               the Company consummates a reorganization, merger,
consolidation, statutory share exchange or similar transaction involving the
Company with any person or entity other than a Controlling Person that requires
the approval of the Company's shareholders, whether for such transaction or the
issuance of securities in such transaction (a “Reorganization”), or consummates
the sale or other disposition of all or substantially all of the Company's
assets (a “Sale”) to any person or entity that is not an affiliate of the
Company or a Controlling Person; or

 

(3)               the Company's board of directors and/or shareholders approve a
complete liquidation or dissolution of the Company in a transaction or series of
transactions.

 

(b)               Severance Payments. The compensation and benefits payable
under Section 5(a) are hereinafter referred to as "Severance Benefits". The
payment of Severance Benefits is in recognition and consideration of the value
of services by Executive to the Bank and the Company and is not in any way to be
construed as a penalty or damages. Executive shall not be required to mitigate
the amount of any payment of Severance Benefits by seeking other employment or
otherwise. The payment of Severance Benefits shall not affect any other sums or
benefits otherwise payable to Executive under any other employment compensation
or benefit or welfare plan of the Company or the Bank. The timing of payment or
provision of Severance Benefits is subject to Section 9. All Severance Benefits
and other payments and benefits hereunder shall be subject to, and limited by,
12 U.S.C. 1828(k) and 12 C.F.R. Part 359, and the prior receipt of necessary
regulatory approvals. The Bank shall have no obligations to pay any taxes owed
by Executive or to gross-up any payment or consideration hereunder for taxes and
shall have no obligation to pay or deliver any consideration that would be
subject to taxation pursuant to Internal Revenue Code of 1986 Sections 280G or
409A.

 

(c)                Notwithstanding any other provision of this Agreement to the
contrary, as a condition of any Severance Payment, Executive shall execute
within 21 days following the Termination Date a complete, irrevocable,
enforceable release and non-disparagement agreement substantially in the form
attached hereto as Exhibit A. All Severance Payments shall accrue from the
Termination Date and shall be made or commence on the 60th day following the
Termination Date, with any accrued but unpaid Severance Payment being paid on
the date of the first payment.

 



7

 

 

6.                  Non-Competition and Non-Disclosure.

 

(a)                To induce the Bank and the Company to enter into this
Agreement, Executive agrees that while employed by the Bank or the Company and
for a period of one (1) year after the termination of employment or service of
Executive hereunder (the “Restricted Period”), Executive shall not, within
Jacksonville, Florida Metropolitan Statistical Area (the “Restricted Area”), as
principal, agent, trustee or through the agency or on behalf of any person or
entity, (i) engage in the business of banking, fiduciary services, securities or
insurance brokerage, investment management or services, lending or deposit
taking (individually and collectively, the “Business”), (ii) control or
beneficially own (directly or indirectly) 5% or more of the outstanding capital
stock or other ownership interest (a “Principal Shareholder”) of any person or
entity engaged in or controlling any such Business other than the Company or
Bank, or (iii) serve as an officer, director, trustee, agent or employee of any
corporation, or as a member, partner, employee or agent of any limited liability
company or partnership, or as an owner, trustee, employee or agent of any other
business or entity, which directly or indirectly conducts such Business within
the Restricted Area. Following termination of Executive's employment with the
Bank, the Company or any of their affiliates, and for the remainder of the
Restricted Period, Executive shall not solicit any (A) officer or employee of
the Bank, the Company, or any of their affiliates (or any person whose
employment with the Bank, the Company or any of their affiliates was terminated
within the immediately preceding six month period) to leave their employment,
(B) director of the Bank, the Company, or any of their affiliates to terminate
his or her service as such, or any director, officer or employee to become a
director, officer or employee of any other person or entity engaged in the
Business for any reason (C) customer of the Bank, the Company or any of their
affiliates within the Restricted Area or any area in which the Bank, the Company
or any of their affiliates has an office as of the Termination Date, or (D)
otherwise interfere with any customer or employment relationships of the
Company, the Bank, or their affiliates.

 

(b)               Executive recognizes and acknowledges that he has had, and as
an officer of the Company and the Bank will have, access to certain confidential
information of the Company, the Bank and their respective subsidiaries and
affiliates, including customer information and lists, credit information,
organization, pricing, mark-ups, commissions, and other information and that all
such information constitutes proprietary valuable, special and unique property
belonging solely to the Company, the Bank and their subsidiaries and affiliates.
Such information, together with any information regarded as "trade secrets"
under Florida law, is herein referred to as “Trade Secrets”. Executive will not
disclose or directly or indirectly utilize, in any manner, any such Trade
Secrets for his own benefit or the benefit of anyone other than the Company,
Bank and their subsidiaries and affiliates or disclose Trade Secrets to anyone
other than bank regulatory agencies or to a court upon order thereof.

 

(c)                Executive acknowledges and agrees that the payments for
services hereunder, and his rights and benefits under this Agreement are
contingent upon his compliance with the provisions of this Section 6. Executive
recognizes and agrees that the Company and the Bank will suffer irreparable harm
in the event that Executive violates any of the provisions of this Section 6.
Executive and the Company and the Bank understand and agree that the purpose of
this Section 6 is to protect the Company's and the Bank's legitimate business
interests, and is not intended to impair or infringe upon Executive's right to
work, earn a living, or acquire and possess property from the fruits of his
labor. Executive and the Company and the Bank acknowledge and agree that the
provisions of this Section 6 are not made in connection with any former services
for the Company or the Bank provided by Executive, but rather are intended to
protect the Company's and the Bank's interests. Executive hereby acknowledges
that the restrictions set forth in this Section 6 are reasonable and that they
do not, and will not, unduly impair his ability to earn a living. If, however,
Section 6 is determined by any court of competent jurisdiction to be
unenforceable under applicable law by reason of it extending for too long a
period of time or over too large a geographic area or by reason of it being too
extensive in any other respect or for any other reason, it shall be interpreted
to extend only over the longest period of time for which it may be enforceable
and over the largest geographic area as to which it may be enforceable and to
the maximum extent in all other aspects as to which it may be enforceable, all
as determined by such court.

 



8

 

 

(d)               In the event of a breach or threatened breach by Executive of
the provisions of this Section 6, the Company, the Bank, or any subsidiary or
affiliate of the Company or the Bank shall be entitled to an injunction or
temporary restraining order preventing Executive and any others from violating
any provision of this Section 6. Nothing herein shall be construed as
prohibiting or limiting the Company, the Bank, or any subsidiary or affiliate of
the Company or the Bank from also exercising any other available rights or
remedies for such breach or threatened breach, including, without limitation,
the recovery of damages from Executive or others.

 

7.                  Arbitration. Any dispute or controversy arising under or in
connection with this Agreement other than as a result of the provisions of
Section 6 hereof, shall be settled exclusively by arbitration. The parties agree
to submit the dispute to binding arbitration in accordance with the rules and
regulations of the American Arbitration Association then in effect. Any
arbitration hereunder shall be conducted in Jacksonville, Florida. In the event
of any arbitration hereunder, judgment may be entered upon any award arising out
of such arbitration in any court of competent jurisdiction and the prevailing
party shall be entitled to recover all costs of the arbitration, including
reasonable attorneys’ fees, from the non-prevailing party.

 

8.                  Successors: Binding Agreement.

 

(a)                This Agreement shall be binding upon any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise), to all or
substantially all of the business and/or assets of the Bank and/or the Company
regardless of whether such occurrence constitutes a Change in Control hereunder
and the Bank and the Company shall require any such successor to expressly
assume and agree to perform this Agreement. As used in this Agreement, “Company”
and “Bank” shall mean the Company and Bank as herein respectively defined and
their successors and assigns, including any successors and assigns to their
respective businesses and/or assets as aforesaid, which is requited by this
Agreement to assume and perform this Agreement, whether by operation of law or
otherwise. In the event any successor to the Company has total assets in excess
of $10 billion and does not maintain a Florida-based holding company, then the
term “successor” shall only include the bank resulting from such transaction.

 

(b)               This Agreement shall inure to the benefit of and be
enforceable by Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amount would still be payable hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement, and otherwise at the times and in the amounts specified
herein, to Executive's devisee, legatee or other designee or, if there is no
such designee, to Executive's estate.

 

9.                  Section 409A.

 

(a)                Notwithstanding any provisions of this Agreement to the
contrary, if Executive is a “specified employee” (within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) and
determined pursuant to procedures adopted by the Bank) at the time of his
separation from service and if any portion of the payments or benefits to be
received by Executive upon separation from service would be considered deferred
compensation under Section 409A, amounts that would otherwise be payable
pursuant to this Agreement during the six-month period immediately following the
Termination Date (the “Delayed Payments”) and benefits that would otherwise be
provided pursuant to this Agreement (the “Delayed Benefits”) during the
six-month period immediately following the Termination Date (such period, the
“Delay Period”) shall instead be paid or made available on the earlier of (i)
the first business day of the seventh month following the Termination Date or
(ii) Executive's death (the applicable date, the “Permissible Payment Date”).

 



9

 

 

(b)               Each payment under this Agreement shall be considered a
“separate payment” and not of a series of payments for purposes of Section 409A.

 

(c)                A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Section 409A).

 

10.              Miscellaneous.

 

(a)                All notices required or permitted hereunder shall be given in
writing by actual delivery or by Registered or Certified Mail (postage prepaid),
at the following addresses or at such other places as shall be designated in
writing:

 

If to Executive:

 

Kendall Spencer

 

________________________

 

________________________

 

 

If to the Company or Bank:

 

100 North Laura Street, Suite 1000

Jacksonville, Florida 32202

(904) 421-3040

Attention: Chairman of the Board

 



10

 

 

(b)               If any provision of this Agreement shall be determined to be
void by any court or arbitral authority of competent jurisdiction, then such
determination shall not affect any provisions of this Agreement, all of which
shall remain in full force and effect.

 

(c)                Any waiver of any breach of this Agreement shall not be
construed to be a continuing waiver or consent to any subsequent breach by
either party hereto. In the event of any action, suit or proceeding arising out
of or related to this Agreement, the nonprevailing party shall reimburse the
prevailing party for all reasonable attorneys’ fees and costs incurred by the
prevailing party in connection therewith.

 

(d)               This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. It may be modified or terminated only by
a writing signed by the party against whom enforcement of any waiver, change,
modification, extension, discharge or termination is sought.

 

(e)                The recitals contained in this Agreement are expressly made a
part hereof. Herein, references to any gender shall include all genders, and the
singular shall include the plural and vice versa. The words “include”,
“including” and derivations thereof shall mean without limitation by reason of
enumeration or otherwise.

 

(f)                This Agreement represents the entire understanding and
agreement among the parties and supersedes any prior agreements or
understandings with respect to the subject matter hereof. It is intended and
agreed that the Company, the Bank and its direct and indirect subsidiaries are
express beneficiaries of this Agreement and may enforce the provisions hereof to
the same extent as the Bank.

 

(g)               This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida.

 

[Signatures on following page]

 

 

 



11

 

 

IN WITNESS WHEREOF, the Bank, the Company and the Employee have entered into
this Agreement as of the date first above written.

 

          EXECUTIVE         Dated: December 10, 2013 By: /S/    KENDALL L.
SPENCER             Name: Kendall L. Spencer                   THE JACKSONVILLE
BANK         Dated: December 10, 2013 By: /S/    VALERIE A. KENDALL            
Name: Valerie A. Kendall     Title Executive Vice President &       Chief
Financial Officer           JACKSONVILLE BANCORP, INC.         Dated: December
10, 2013 By: /S/    DONALD F. GLISSON, JR     Name: Donald F. Glisson, Jr.    
Title Chairman of the Board &       Executive Director          

 



12

 

 

 

 

 

 

